            Case 1:19-cv-00104-RBW Document 26 Filed 09/15/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
NORRIS WILIAMS,                                )
                        Plaintiff,             )
       v.                                      )       Civ. A. No. 19-0104 (RBW)
                                               )
U.S. DEPARTMENT OF JUSTICE                     )
                                               )

                               DEFENDANT’S STATUS REPORT

        Pursuant to this Court’s July 1, 2020, Minute Order, Defendant United States

Department of Justice (“DOJ”), and its sub-component Drug Enforcement Administration

(“DEA” collectively “Defendant”), by and through undersigned counsel, submit this status

report. Undersigned counsel has not communicated with Plaintiff regarding this motion due

to his incarceration.

        As previously explained, in reprocessing the originally withheld pages, DEA determined

that additional records existed that had not been received from its Miami office, which

possessed the file responsive to Plaintiff’s request. DEA has since received the entire file and

has completed processing the records. Because of Plaintiff’s status, the records cannot be

electronically transmitted to him but must, instead, be printed out and mailed – a requirement

complicated by the COVID-19 pandemic. However, on June 30, 2020, a FOIA staff member

was able to enter the office and transmit several outstanding packages to waiting requesters,

including Plaintiff.

        Defendant respectfully requests that Plaintiff be given an opportunity to (1) confirm

receipt of the materials; (2) raise any outstanding issues; (3) indicate whether he is satisfied with

the production and prepared to dismiss the matter; or (4) identify any bases he contests such that

the briefing of summary judgment, if necessary, can be narrowed to that which is genuinely in

dispute.
       Case 1:19-cv-00104-RBW Document 26 Filed 09/15/20 Page 2 of 2


         WHEREFORE, Defendant request that Plaintiff submit a status report address

 the aforementioned issues on or before November 15, 2020.



 Date: September 15, 2020                      Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar #
                                               924092
                                               Chief, Civil Division

                                       By:     John Moustakas
                                               Assistant United States Attorney
                                               Civil Division
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Phone: (202) 252-2518
                                               Email: john.moustakas@usdoj.gov

                               CERTIFICATE OF SERVICE

        THIS IS TO CERTIFY that service of the foregoing Motion has been made by first-
class mail on February 21, 2020, to:
NORRIS WILLIAMS
R33221-018
FCI COLEMAN MEDIUM
P.O. Box 1032
Coleman, FL 33521-1032

Pro se Plaintiff

                                       /s/ John Moustakas
                                       John Moustakas
                                       Assistant United States Attorney




                                              4
